            Case 2:19-cv-00838-DSC Document 1 Filed 07/12/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  ROBERT ALDRED, an individual                    ) CIVIL DIVISION
            Plaintiff,                            )
       v.                                         ) No.
                                                  )
  CITY OF PITTSBURGH, ACTING CHIEF                )
  OF POLICE REGINA McDONALD,                      ) Judge
  OFFICER MICHAEL SOROCZAK,                       )
  OFFICER JOSHUA MATTHEWS, and                    )
  OFFICER LOGAN HANLEY.                           ) JURY TRIAL DEMANDED
              Defendants.


                                    NOTICE OF REMOVAL

       1.       Defendants Officer Michael Soroczak, Officer Joshua Matthews and Officer Logan

Haley file this Notice to Remove the above action to the United States District Court for the Western

District Court pursuant to 28 U.S.C. §§ 1441(a) and 1446.

       2.       Plaintiff’s initial Complaint named the City, (former) Acting Chief McDonald

(“Chief McDonald”), and ten “John Doe” defendants. The above action was commenced in the

Court of Common Pleas of Allegheny County, Pennsylvania under case number GD No.: 19-

001728. While Plaintiff’s first Complaint mentioned §1983 claims in certain paragraphs it was

unclear whether any claims were constitutional. Defendants City of Pittsburgh (“City”) and Acting

Chief McDonald accepted service of Plaintiff’s initial complaint in this action on approximately

March 13, 2019. No service was executed or accepted on behalf of any “John Doe” defendant.

       3.       On June 21, 2019, Plaintiff filed an Amended Complaint, changing his claims.

Plaintiff’s Amended Complaint removed claims against all “John Doe” defendants and, instead,

made claims against, the City, Acting Chief McDonald, and Defendants Officer Michael Soroczak,

Officer Joshua Matthews, and Officer Logan Haley. All three newly named Defendant Officers

accepted service between June 21, 2019, and July 9, 2019.


                                                  1
             Case 2:19-cv-00838-DSC Document 1 Filed 07/12/19 Page 2 of 3




       4.         Pursuant to § 1446 a copy of all processes, pleadings, and orders are attached as

Exhibits A – C.

       5.         Plaintiff’s Amended Complaint alleges violations of Plaintiff’s Fourth Amendment

rights. The Plaintiff’s alleged federal Fourth Amendment claims are brought pursuant to 42 U.S.C.

§§1983.

       6.         According to 28 U.S.C. § 1331, this Court has jurisdiction because Plaintiff’s

claims are made pursuant to federal law.

       7.         According to 28 U.S.C. §§ 118(c) and 1441(a) the Western District is the proper

district for removal.

       8.         All above Officer Defendants, as well as Defendant City of Pittsburgh and Acting

Chief McDonald, consent to removal pursuant to 28 U.S.C. § 1446.

       9.         As later-served Defendants, Officers Michael Soroczak, Joshua Matthews and

Logan Haley each have the right to remove within thirty days of acceptance of service. See Delalla

v. Hanover Ins., 660 F.3d 180, 186 (3d Cir. 2011)(Given that § 1446(a) explicitly affirms the

possibility of multiple notices of removal, the only reasonable reading of § 1446(b) is that the

subsection applies individually to each notice of removal that might potentially be filed

by each removing ‘defendant.’ To hold otherwise would create tension between subsections (a) and

(b)). Furthermore, Acting Chief McDonald and the City are not “precluded from joining” in the

defendant officers instant notice because the two elected not to file a notice of removal. Id. at 188.

       10.        This action may therefore proceed in this court pursuant to 28 U.S.C. §§ 1441(a)

and 1446.

       11.        Defendants City of Pittsburgh and Defendant Officers demand a jury trial.

                                                         Respectfully submitted,


                                                   2
Case 2:19-cv-00838-DSC Document 1 Filed 07/12/19 Page 3 of 3




                                 /s/ Julie E. Koren
                                 Julie E. Koren (Pa. ID 309642)
                                   Assistant City Solicitor
                                 313 City-County Building, 414 Grant St.
                                 Pittsburgh, PA 15219
                                 Julie.Koren@pittsburghpa.gov
                                 Counsel for Defendants




                             3
